Citation Nr: 1823097	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  11-30 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating higher than 20 percent for a thoracolumbar spine strain.

2. Entitlement to an initial increased rating for right knee status post arthroplasty with history of degenerative joint disease, rated as 10 percent disabling prior to October 1, 2013, and as 30 percent disabling, thereafter. 

3. Entitlement to an initial rating higher than 10 percent for laxity of the right knee.

4. Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel

INTRODUCTION

The Veteran had active service from February 1986 to June 1993.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from May 2010 and July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In an October 2012 rating decision, the RO granted an increased evaluation of 30 percent for the Veteran's right knee, effective October 1, 2013. Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation for the entire appeal period.  As a result, the issue remains on appeal, as the Veteran has not indicated satisfaction with rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in June 2016 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

In September 2016, the Board remanded these claims for additional development. The appeal is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Board notes that pertinent VA examinations of the right knee and spine were conducted in June 2017, subsequent to the most recent Supplemental Statement of the Case (SSOC) in November 2016, and were not previously considered by the Veteran's local RO. The Veteran was given the opportunity to submit a waiver; however, he elected to have the issues remanded back to the RO for review of the additional evidence. See March 2018 response form. 

As such, the additional evidence must be remanded to the RO for review and preparation of a SSOC, if a grant of the benefits sought is not made. 38 C.F.R. § 20.1304 (c).

Accordingly, the case is REMANDED for the following action:

1. Review and readjudicate the claims in light of the new evidence received regarding these claims. 

2. If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. Thereafter, the case should be returned to the Board, if in order. The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the  matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

